Title: From George Washington to John St. Clair, 26 June 1758
From: Washington, George
To: St. Clair, John



To Sir Jno. St clair Baronet.Sir
[Camp at North River, 26 June 1758]

I was last night favourd with yours of the 22d, and have Inclosd your Orders for Marching to the Commanding Officer of the Carolina Troops and left it with Mr Walker, who, in consequence of some Letters he receivd from Mr Hoops, does not think of sending a Second Convoy of Provisions—but as he writes you fully on that Subject I beg leave to refer you to him—he has Provided a Months Provision which will be escorted up by Colo. Byrd and myself.
I have inclosd you a Copy of the Orders I have given Mr

Henry the Armourer—if you shoud find any thing amiss, or omitted, be pleasd to send him others I am just going to March, and beg leave to Subscribe myself Yr most Obedt & Most Hble Servt

Go: Washington

